      Case 1:21-cv-00021-DMT-CRH Document 10 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Tommy Morgan,                       )
                                    )    ORDER FOR MID-DISCOVERY
              Plaintiff,            )    STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
Soo Line Railroad Company, d/b/a    )
Canadian Pacific,                   )
                                    )    Case No. 1:21-cv-021
              Defendant.            )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on October 1,

2021, at 9:00 AM. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 17th day of March, 2021.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
